     Case 1:20-cv-00378-NONE-JLT Document 13 Filed 07/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC O’DELL,                                   Case No. 1:20-cv-00378-NONE-JLT (PC)
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS CERTAIN CLAIMS AND
              v.
                                                     DEFENDANTS
14    C. MIMS, et al.,
                                                     14-DAY DEADLINE
15                        Defendants.
                                                     ORDER DIRECTING DEFENDANT TO
16                                                   FILE RESPONSIVE PLEADING
17
                                                     30-DAY DEADLINE
18

19          On June 18, 2020, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A
20   and found that it states cognizable claims of deliberate indifference to serious medical needs and
21   intentional infliction of emotional distress against Defendant Mims, as well as cognizable claims
22   of medical negligence against Defendants Mims, Doe #1, and Doe #2. (Doc. 11.) The Court
23   found that Plaintiff’s remaining claims were not cognizable. (Id.) Therefore, the Court directed
24   Plaintiff to file an amended complaint curing the deficiencies in his pleading or a notice that he
25   wishes to proceed only on the claims found cognizable and to dismiss the remaining claims and
26   defendants. (Id. at 11.)
27          On June 29, 2020, Plaintiff filed a document in which he states that he “chooses to
28   proceed on the claims this court found cognizable.” (Doc. 12.) Accordingly, and for the reasons
     Case 1:20-cv-00378-NONE-JLT Document 13 Filed 07/02/20 Page 2 of 2


 1   set forth in the Court’s screening order (Doc. 11), the Court RECOMMENDS that:

 2          1. The claims in Plaintiff’s complaint be DISMISSED, except for the (1) claim of

 3               deliberate indifference to serious medical needs against Defendant Mims, (2) claims of

 4               medical negligence against Defendants Mims, Doe #1, and Doe #2, and (3) claim of

 5               intentional infliction of emotional distress against Defendant Mims; and,

 6          2. Defendants Harris, Ventis-Colon, Doe #3, and Doe #4 be DISMISSED.

 7   Within 30 days of this order, Defendant Mims SHALL file a responsive pleading to Plaintiff’s

 8   complaint, addressing only the claims found cognizable by the Court.

 9          These Findings and Recommendations will be submitted to the United States District
10   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   of the date of service of these Findings and Recommendations, the parties may file written

12   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

13   Findings and Recommendations.” Failure to file objections within the specified time may result in

14   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

15   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18      Dated:     July 1, 2020                                  /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28

                                                       2
